Citation Nr: 9908303	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for gouty 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946, and from February 1947 to September 1966.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1997 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, 
determined that new and material evidence had not been 
received to reopen a prior final rating decision, which 
denied the veteran's request to reopen his claim of 
entitlement to service connection for "gouty arthritis of 
multiple joints."  The veteran initiated an appeal as to 
several issues with a notice of disagreement received in 
August 1997, but in a written communication received in 
December 1997, the veteran withdrew all issues from appellate 
status with the exception of his claim based on gouty 
arthritis.  The veteran testified at a personal hearing at 
the RO in February 1998, at which time he effectively 
withdrew a previous request for a hearing before a member of 
the Board sitting at the RO. 


FINDINGS OF FACT

1.  By rating decision in February 1980, the RO denied a 
claim by the veteran for entitlement to service connection 
for gout; the veteran was notified of that determination and 
furnished notice of appellate rights and procedures, but he 
did not initiate an appeal. 

2.  By rating decision in January 1995, the RO effectively 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for gout; the veteran was notified of that 
determination and furnished notice of appellate rights and 
procedures, but he did not initiate an appeal. 

3.  Evidence received of record subsequent to the January 
1995 rating decision is, when viewed in connection with the 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The veteran's claim of entitlement to service connection 
for gouty arthritis is plausible.  


CONCLUSIONS OF LAW

1.  The February 1980 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  The January 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

3.  Evidence received since the January 1995 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for gouty arthritis has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The veteran's claim of entitlement to service connection 
for gouty arthritis is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Moreover, when a veteran who has served for ninety days 
or more after December 31, 1946, manifests, to a degree of 10 
percent or more within one year of separation from service, 
certain chronic disorders, such as arthritis, that disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The RO denied the veteran's original claim of entitlement to 
service connection for gout by a rating decision dated in 
February 1980.  By a letter dated in February 1980 with 
attachment, the veteran was notified of the determination, 
and informed of his procedural and appellate rights.  
However, the veteran did not initiate an appeal with a timely 
notice of disagreement.  Therefore, the February 1980 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

In March 1994, the veteran filed a claim to reopen a claim of 
entitlement to service connection for multiple joint 
arthritis.  By a rating decision dated in January 1995, the 
RO denied a claim by the veteran to reopen his claim for 
entitlement to service connection for multiple joint 
arthritis, to include as secondary to service-connected 
syncope, vertigo, and dizziness with tinnitus, finding that 
there had been no evidence submitted since the February 1980 
rating decision to show that arthritis was incurred in or 
aggravated by the veteran's period of military service, nor 
any evidence to show that arthritis of the multiple joints 
existed to a compensable degree within 1 year following 
separation from service.  The RO also concluded in January 
1995 that the newly-submitted evidence did not show that 
arthritis was caused by either service-connected syncope, 
vertigo, or dizziness with tinnitus.  While the veteran was 
notified of his procedural and appellate rights by a letter 
with attachment dated in January 1995, the veteran did not 
initiate an appeal by filing a notice of disagreement.  As a 
result, the January 1995 rating decision also became final.  
Id.  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  However, 38 U.S.C.A. § 5108 provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In this case, as there is a prior final RO rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented or secured.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the January 1995 rating decision, the last 
disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en 
banc); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999) (en banc); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  In making this determination, 
all of the evidence of record is to be considered and presumed 
to be credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well-grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); Hodge, supra.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly-submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the initial denial of 
entitlement to service connection for gout in February 1980 
included the veteran's service medical records.  These show 
that during his July 1966 retirement examination, the veteran 
stated that he currently had, or had had, swollen and painful 
joints.  A blood chemistry report dated August 1, 1966, shows 
a "UREA N" reading of "14 mg%."  The separation 
examination report appears to include a reference to gout 
although the handwriting is somewhat illegible.  An August 1, 
1966, clinical record noted that the veteran's complaints 
during his retirement physical included intermittent pain in 
the knees and ankles for the preceding 6 months.  His joints 
were said to ache maybe two times per week.  No swelling, 
increased heat, or redness was reported.  This record also 
refers to laboratory results showing a uric acid of 7.5 mg%.  
The pertinent reported impression was of hyperuricemia-
7.5mg%.  The initial post-service VA examination in June 1969 
was silent as to complaints and diagnosis of, or treatment 
for, either gout or arthritis.

In the February 1980 rating decision, the RO noted that there 
was no diagnosis of gout in service.  The RO further noted 
the 7.5 mg percent uric acid reading on separation 
examination and also apparently noted that this reading was 
above normal.  However, the RO denied the veteran's claim 
stating that the isolated reading was not sufficient to 
establish service connection for gout.  

Additional evidence of record at the time of the January 1995 
rating decision includes various private, VA and military 
medical records dated in the 1980's and 1990's, some of which 
records referred to complaints of joint pain, degenerative 
changes, and a reported history of arthritis.  In the January 
1995 rating decision, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim. 

In September 1996, the veteran filed a claim to reopen his 
claim of entitlement to service connection for gout 
(arthritis) involving the neck, shoulders, spine, knees, 
ankles, and great toes.

Pertinent evidence added to the record since the last final 
RO decision in January 1995 includes a March 1996 VA 
outpatient treatment report, which shows a history of 
degenerative joint disease of the left shoulder and gout.  
The veteran was afforded his most recent VA general medical 
examination in September 1996.  He provided a history of 
gout, stating that he was first diagnosed with it in 1966, 
and that it recurred every few months.  The veteran stated 
that he suffered from arthritis in every joint.  He reported 
that his ankles and metatarsal phalangeal joints of the great 
toes swelled every few months.  He also reported constant 
right shoulder pain with decreased range of motion.  The 
diagnoses included gout and history of arthritis.

During his February 1998 hearing at the RO, the veteran 
testified that he had not been diagnosed with gout prior to 
his July 1966 retirement physical examination.  He did 
testify that he had problems with his right knee, which 
caused him to fall constantly, and that he had painful feet, 
but "never even dreamed it would be something like gout."  
The veteran also testified that at the time of the July 1966 
retirement physical examination, the examining physician told 
him that he had gout in the right knee, his feet, and his 
legs.  He stated that he had the biggest problem with his 
right knee, because he had no control over it.  The veteran 
further testified that he did not know if his right knee 
condition was the result of gout.  He testified that 
subsequent to 1966, he first remembered being told that he 
had gout in 1989 or 1990.  The veteran also testified that 
the only time he injured his right knee during service was 
when he was struck by a tank door after the torsion bar had 
broken.  He reported that he currently suffered from pain in 
the back and toes, pain, redness and swelling of the top and 
bottom of the feet, and swelling of the ankles.  The veteran 
testified that while he was prescribed multiple medications 
in the past for arthritis and gout, he currently was taking 
only Allopurinol.  He testified that the pain centered in the 
second small toe of his left foot.

In May 1998, a private physician statement was received from 
Mahendra M. Patel, M.D., which stated that the veteran "is 
under my care and is receiving Zyloprim for gout for one year 
now."

At this point the Board observes that the veteran's claims 
over the years appear to have referred to arthritis of 
multiple joints and that medical evidence does show 
degenerative changes in various joints.  The Board believes 
that the underlying claim, however, is based on his assertion 
that gouty arthritis was first manifested during his 
separation examination.  The veteran's separation examination 
does appear to include a reference to gout, and a blood 
chemistry report dated August 1, 1966, lists a "UREA N" 
reading of 14 mg% while a clinical record also dated August 
1, 1966, refers to a 7.5 mg% uric acid reading and 
hyperuricemia.  It appears that the underlying basis for the 
February 1980 denial of the veteran's claim was that the 
findings reported at the time of the veteran's separation 
examination were isolated and not sufficient to arrive at a 
diagnosis of gout.  

However, the Board believes the real question to be addressed 
is whether the findings at the time of the veteran's 
separation examination were manifestations of gout.  While 
recognizing that the record does not appear to include 
medical evidence of gout in a number of post-service medical 
reports, there are current diagnoses of gout.  Under the 
circumstances of this case (where prior denials of the 
veteran's claims appear to be made on the basis of no clear 
diagnosis of gout), the newly received evidence (showing 
medical diagnoses of gout) must be viewed as so significant 
as to warrant a de novo review of the evidence.  In other 
words, the Board finds that new and material evidence has 
been received to reopen the veteran's claim. 

The Board also finds that the veteran's claim is well-
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet.App. 78, 91 (1990).  As noted above, there 
is a medical diagnosis of gout.  The veteran's assertions 
regarding gout at the time of separation examination are 
accepted as competent for purposes of showing incurrence, and 
it appears that service medical records also support his 
assertions in that regard.  The troublesome question is 
whether the record includes medical evidence showing a link 
between the gout reported at the time of separation and the 
currently diagnosed gout.  However, the Board notes that gout 
is described as a group of disorders of purine and pyrimidine 
metabolism.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 713 
(27th ed. 1988).  As a disease involving metabolism, the 
Board believes it reasonable to assume that it may be a type 
of disorder or disease which, once manifested, may only be 
apparent during periodic recurrences of symptoms.  On this 
basis, the Board finds that the claim meets the minimal 
requirements of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  It is a claim which would appear to be capable of 
substantiation by trained medical personnel. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
gouty arthritis.  Further, the veteran's claim of entitlement 
to service connection for gouty arthritis is well-grounded.  
To this extent, the he appeal is granted, subject to the 
directions set forth in the following remand portion of this 
decision. 


REMAND

As noted earlier, once a claim is reopened and found to be 
well-grounded, the focus of review turns to the merits of the 
claim.  However, it must first be determined whether the duty 
to assist the veteran has been met.  Winters v. West, No. 97-
2180 (U.S. Vet. App. February 17, 1999).  In the present 
case, the Board is of the opinion that further development of 
the record is necessary in order to ensure that the statutory 
duty to assist the veteran has been met.

Therefore, this case is REMANDED for the following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for gout should be associated with the 
claims file.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist for the purpose of 
ascertaining the nature and time of first 
manifestation of the veteran's gout.  It 
is imperative that the veteran's claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  All indicated special tests 
and studies deemed necessary with regard 
to the claimed gout should be 
accomplished.  After reviewing the 
veteran's claims file and after examining 
the veteran, the examiner should clearly 
indicate whether or not a diagnosis of 
gout/gouty arthritis is warranted and, if 
so, whether it is as least as likely as 
not that the uric acid readings noted at 
the time of the veteran's separation 
examination together with complaints 
voiced at that time were manifestations 
of any current gout/gouty arthritis.  A 
detailed explanation and rationale 
(including an attempt to 
explain/differentiate symptoms and the 
etiology of any degenerative arthritis 
found to be present as opposed to 
symptoms and the etiology of any gouty 
arthritis found to be present) would be 
of considerable assistance to the Board 
and is hereby requested from the medical 
examiner.  

3.  After completion of the above action 
and any additional development deemed 
necessary by the RO, the RO should review 
all of the evidence of record de novo and 
determine whether the veteran's claim can 
be granted.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
obtain additional development on a question of some medical 
complexity.  The Board does not intimate any opinion as to 
the eventual determination to be made in this case.  The 
veteran is free to submit additional evidence in support of 
his claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



- 9 -


- 1 -


